DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in China on 1/14/19 and 3/29/19. It is noted, however, that applicant has not filed certified copies of the Chinese applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 12 [paragraph 0033].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must   show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims:  
1)  “Two ends, far away from the mounting face of the mating hole are connected to ends of the two inclined guide faces” [claim 7];
2)  “The two ends of the mating hole are connected to the ends of the two inclined guide faces through two transition faces” [claim 7];
3)  The first annular end and a second annular end [claim 12].
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 3, 4, 6 and 7, the meets and bound of the rabbet is unclear. 
Wikipedia defines rabbet as follows:
A rabbet (American English) or rebate (British English) is a recess or groove cut into the edge of a piece of machinable material, usually wood. When viewed in cross-section, a rabbet is two-sided and open to the edge or end of the surface into which it is cut.
This appears to be the standard definition of the word “rabbet”.  Applicant should clarify what is meant by the word “rabbet” by providing a definition.  

Also it is unclear how the “second rabbet” [claim 7; element 25] is similar to the other elements described a rabbet.
Claims 2, 5, and 8-10 are indefinite as depending from indefinite claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 10-12, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5:
Line 2:  the “lamp body” does not have proper antecedent basis; and 
Line 3:  the use of the connector “and/or” is prima face indefinite as it is unclear if the elements and limitations following the “and/or” are to be included in the claim.
With respect to claim 6:  the meets and bounds of the elements “lamp” and “luminaire body” are unclear.  Is the lamp supposed to produce the light?  If so, “rotating side wall of the lamp” [lines 2-3 and 5: emphasis added] is unclear.  It is assumed that applicant means a side wall of the luminaire body.
With respect to claim 7:
Lines 7-8:  the limitation “two ends, far away from the mounting face of the mating hole are connected to ends of the two inclined guide faces” is unclear.  It is unclear what the “two ends” are—the ends of what?  Also, “far away” is an indefinite measure.
Lines 8-9:  the limitation “the two ends of the mating hole are connected to the ends of the two inclined guide faces through two transition faces” is unclear as holes to not have ends.
Lines 7-9: The limitations “two ends, far away from the mounting face of the mating hole are connected to ends of the two inclined guide faces; or the two ends of the mating hole are connected to the ends of the two inclined guide faces through two transition faces” is indefinite as the alternative form “or” can only be properly used to connect equivalent structures. 
With respect to claim 10:  Line 3: “the first limiting unit” does not have proper antecedent basis.
With respect to claim 11:  Line 3: the limitation “each rotating shaft is in running fit with the corresponding second mounting space” (emphasis added) is unclear and indefinite.  
With respect to claim 12:  
Line 2:  the use of the connector “and/or” is prima face indefinite as it is unclear if the elements and limitations following the “and/or” are to be included in the claim.

Line 5:  the limitation “the rotating shaft is in running fit with the second end” (emphasis added) is unclear and indefinite.
With respect to claim 16:  
Lines 1-4:  The claim is unclear as it is awkwardly written.  For example, “a face, oriented toward the housing, 20Attorney Docket No. 163168.000134of the protrusion is a second sliding face”.
Line 3:  the limitation “the rotating shaft is in running fit with the second end” (emphasis added) is unclear and indefinite.
With respect to claim 20:  Line 3: “the mounting cavity” does not have proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by EP 3,153,767.
With respect to claim 1, EP 3,153,767 discloses a luminaire body [10], comprising: a lamp [14], and at least one rotating shaft [16] disposed on a sidewall of the lamp [14], wherein: the rotating shaft [16] comprises an elastic mechanism [paragraph 0037; end of 16 near 160]; one end of the elastic mechanism [end of 16 near 160] serves as a connection end which is disposed on the sidewall of the lamp [14]; and at least one first rabbet [162a: figures 3 and 4] is formed in the elastic mechanism in a direction away from the connection end.  
With respect to claim 2, EP 3,153,767 discloses the rotating shaft further comprises: a mounting part [160] disposed on the sidewall of the lamp [14], the connection end [end of 16 near 160] is disposed on the mounting part [160].  
With respect to claim 6, EP 3,153,767 discloses a face ring [12, 12a] comprising one end [12] configured to be sleeved on a luminaire body [14], wherein: the luminaire body [14] comprises a lamp [L], and at least one rotating shaft [16] disposed on a sidewall of the 
With respect to claim 7, EP 3,153,767 discloses the connection unit comprises two clamping parts [180] extending from an end face [figures 3 and 4] of the inner ring surface [12] in a direction away from the mounting face [lower surface of 12a]; the two clamping parts [180] and the inner ring surface [12] form a second rabbet [space between elements 180] and the rotating shaft [16] is connected to the second rabbet [space between elements 180]; inclined guide faces are provided on an inner wall [figures 3 and 4], on the side fitting the rotating shaft [16], of the clamping part [180]; a mating hole [see figures 3 and 4] is formed in the bottom of the second rabbet [space between elements 180]; and two ends [upper ends of element 180], far away from the mounting face [lower surface of 12a], of the mating hole are connected to ends of the two inclined guide faces [see figures 3 and 4]; or the two ends [upper ends of element 180] of the mating hole are connected to the ends of the two inclined guide faces through two transition faces [front face of 180].  
instant claim 9, EP 3,153,767 discloses the face ring [12, 12a] is a part of a lighting device [10] which comprises the luminaire body [14], and the face ring is attachable to the luminaire body [14].  

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN209445303
With respect to claim 1, CN209445303 discloses a luminaire body [1], comprising: a lamp [11], and at least one rotating shaft [122] disposed on a sidewall [111] of the lamp [11], wherein: the rotating shaft [122] comprises an elastic mechanism; one end of the elastic mechanism serves as a connection end [1221] which is disposed on the sidewall [111] of the lamp [11]; and at least one first rabbet [123] is formed in the elastic mechanism in a direction away from the connection end [121].  
With respect to claim 2, CN209445303 discloses the rotating shaft [122] further comprises: a mounting part [121] disposed on the sidewall of the lamp [11], the connection end [1221] is disposed on the mounting part [121].  
With respect to claim 3, CN209445303 discloses the first rabbet is a C-shaped rabbet [123; figure 3].  
With respect to claim 4, CN209445303 discloses four first rabbets are provided in a direction away from the sidewall [111] of the lamp [11]; a circular rabbet [1233] is formed in a center of the elastic mechanism; three grooves [1234] are provided in a direction from the circular rabbet [1233] toward an outer wall of the elastic mechanism; and the three grooves [1234] form a Y-shaped rabbet [figure 10].  
claim 5, CN209445303 discloses the lamp [11] body further comprises a first limiting unit [125] disposed at the other end of the elastic mechanism; and/or two rotating shafts [122] disposed on the sidewall [111] of the lamp [11] in a 180 degree axisymmetric manner.  
With respect to claim 6, CN209445303 discloses a face ring [2] comprising one end configured to be sleeved on a luminaire body [1], wherein: the luminaire body [1] comprises a lamp [11], and at least one rotating shaft [122] disposed on a sidewall [111] of the lamp [11], the rotating shaft [122] comprises an elastic mechanism, one end of the elastic mechanism [122] serves as a connection end [1221] which is disposed on the sidewall [111] of the lamp [11], and at 18Attorney Docket No. 163168.000134 least one first rabbet [123] is formed in the elastic mechanism [122] in a direction away from the connection end [1221]; and an other end of face ring [2] is configured to be fixed to a mounting face [3], and the face ring [2] comprises: a face ring body [21] and an inner ring surface [22], and the inner ring surface [22] has a circular ring structure protruding from the face ring body [21] in a direction away from the mounting face [3], and the inner ring surface [22] and the face ring body [21] form a holding part for mounting the luminaire body [1]; at least one connection unit [24] is disposed on an outer wall of the inner ring surface [22], and the connection unit [24] is configured to be connected to the rotating shaft [122].  
With respect to claim 7, CN209445303 discloses the connection unit [24] comprises two clamping parts [241] extending from an end face of the inner ring surface [22] in a direction away from the mounting face [3]; the two clamping parts [241] and the inner ring surface [22] form a second rabbet [25] and the rotating shaft [122] is connected to the second rabbet [25]; inclined guide faces [2412] are provided on an 
With respect to claim 8, CN209445303 discloses an included angle between the two inclined guide faces [2412] is 30±5 degrees, a length of a circular arc at the opening of the mating hole [242] is smaller than 1/2 of a circumference of the mating hole [242], and spring mounting grooves [243] are formed between the ends of the two inclined guide faces [2412] and top ends of the clamping parts [241] in a direction far away from the mounting face [3].  
With respect to claim 9, CN209445303 discloses the face ring [2] is a part of a lighting device which comprises the luminaire body [1], and the face ring [2] is attachable to the luminaire body [1].  
With respect to claim 10, CN209445303 discloses upon the face ring [2] being sleeved on an outer side of the luminaire body [1], the luminaire body [1] fits an inner wall [2411] of the inner ring surface [22], 19Attorney Docket No. 163168.000134 and the first limiting unit [125] of the luminaire body [1] fits an outer wall of the inner ring surface [22]; and the elastic mechanism [122] is arranged in the mating hole [242].  

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN209245846.
claim 11, CN209245846 discloses a lamp housing assembly, comprising: a face ring [20] having a first mounting space [21] therein, wherein two first sliding faces [23] are formed opposite to each other on an outer surface of the face ring [20], and a second mounting space [22] is provided on the first sliding face [23]; and a housing [10] disposed in the first mounting space [21], wherein two rotating shafts [122] are connected to the housing [10], and each rotating shaft [122] is in running fit with the corresponding second mounting space [22]; an adjusting block [121] is disposed on each of the rotating shafts [122]; and the adjusting block [121] presses against the corresponding first sliding face [23].  
With respect to claim 12, CN209245846 discloses the first sliding face [23] is a flat face, the rotating shafts [122] and/or the adjusting blocks [121] are made of an elastic material, and the face ring [20] comprises a first annular end [252] and a second annular end [251]; the second mounting space [22] comprises a first end [221] which is an open end and located on the first annular end [252], and a second end [222] which is a closed end [222]; and the rotating shaft is in running fit with the second end.  
With respect to claim 13, CN209245846 discloses a surface of the second end [222] is a circular-arc-shaped surface, and the second mounting space [22] is gradually reduced in size in a direction from the first end to the second end.  
With respect to claim 14, CN209245846 discloses the rotating shaft [1220], the adjusting block [1210] and the housing [11] are integrally formed by injection molding.
With respect to claim 15, CN209245846 discloses a length direction of the adjusting block [121] is perpendicular to an axis of the face ring [20].  
claim 16, CN209245846 discloses a protrusion [1212] is formed on a face, oriented toward the housing [10], of the adjusting block [121]; a face, oriented toward the housing [10], 20Attorney Docket No. 163168.000134of the protrusion [1212] is a second sliding face [12121]; and the second sliding face [12121] is in running fit with the first sliding face [23].  
With respect to claim 17, CN209245846 discloses a guide block [24] is disposed on the first sliding face [23]; a face, oriented toward the second mounting space [22], of the guide block [24], is a first guide face [241], and a face, opposite to the first guide face [241], of the adjusting block [121] is a second guide face [1211]; and both of the first guide face [241] and the second guide face [1211] are circular-arc-shaped faces; and the first guide face [241] is in sliding fit with the second guide face [1211].  
With respect to claim 18, CN209245846 discloses two guide blocks [24] are provided, the two guide blocks [24] are located oppositely on two sides of the second mounting space [22].  
With respect to claim 19, CN209245846 discloses an end, oriented toward the first guide face [241], of the adjusting block [121] is an outer end, and the protrusion [1212] is disposed on the outer end of the adjusting block [121].  
With respect to claim 20, CN209245846 discloses the lamp housing [10] assembly is a part of a spot lamp [100] which comprises a light-emitting assembly [see reference claim 13], and the light-emitting assembly comprises a lamp [see reference claim 13] and is mounted in the mounting cavity [11].

Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN207334410.
claim 11, CN207334410 discloses a lamp housing assembly, comprising: a face ring [40] having a first mounting space [41] therein, wherein two first sliding faces [outer surface of 42 in proximity of 43] are formed opposite to each other on an outer surface of the face ring [42], and a second mounting space [43] is provided on the first sliding face [outer surface of 42 in proximity of 43]; and a housing [11, 20, 21] disposed in the first mounting space [41], wherein two rotating shafts [30] are connected to the housing [via mounting slot, 22], and each rotating shaft [30] is in running fit with the corresponding second mounting space [43]; an adjusting block [33] is disposed on each of the rotating shafts [30]; and the adjusting block [33] presses against the corresponding first sliding face [outer surface of 42 in proximity of 43].  
With respect to claim 15, CN207334410 discloses a length direction of the adjusting block [33; the length direction would be the radius] is perpendicular to an axis of the face ring [40].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,153,767.
claims 3 and 4, EP 3,153,767 discloses the first rabbet [162a: figures 3 and 4] but does not disclose the claimed shape of the first rabbet.  It would have been an obvious matter of design choice at the time the inventon was made to form the first rabbet EP 3,153,767 as a C-shaped rabbet or as four first rabbets provided in a direction away from the sidewall of the lamp; a circular rabbet is formed in a center of the elastic mechanism; three grooves are provided in a direction from the circular rabbet toward an outer wall of the elastic mechanism; and the three grooves form a Y-shaped rabbet, as claimed.  Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 5, EP 3,153,767 discloses the lamp [14] body shows a rotating shaft [16] and two cavities [18] which mate with the rotating shaft [16] disposed on the sidewall of the lamp in a 180 degree axisymmetric manner in the drawings [see figure 1] but does not show two rotating shafts disposed on the sidewall of the lamp in a 180 degree axisymmetric manner.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include two rotating shafts [16] disposed on the sidewall of the lamp in a 180 degree axisymmetric manner to mate with the two cavities [18] in the device of EP 3,153,767 to more securely hold the lamp in the support body [12] while allowing rotation around the shaft.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN207334410.
claim 14, CN207334410 does not discloses the rotating shaft, the adjusting block and the housing are integrally formed by injection molding.  Injection molding is known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to integrally form the rotating shaft, the adjusting block and the housing of CN207334410 by injection to easily form the device and to create a device where the elements will not separate during use,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAURA K TSO/           Primary Examiner, Art Unit 2875